DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on May 12, 2020, is the U.S. national stage of an international PCT application, filed on December 28, 2018, and claims benefit to a U.S. provisional application, filed on January 10, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2020 was filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on May 12, 2020. Claims 1-20 were canceled. Claims 21-40 were added. Claims 21-40 are pending for consideration in the present U.S. non-provisional application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0034730 A1) in view of Moon et al. (US 2017/0208494 A1).
21. An apparatus (Zhang, FIG. 1) comprising: 
at least one processor; and at least one memory including computer program code, where the at least one memory and the computer program code are configured, with the at least one processor (Zhang, FIG. 1, Id.), to cause the apparatus to at least: 
measure more than one communication beam established at the apparatus in a communication network (Zhang, para. [0046], “FIG. 9 is an exemplary flow chart for the enhanced RRM mechanism for measurement of the UE in the mmW system in accordance with embodiments of the current invention. At step 901, the UE measures multiple control beams in physical layer in a millimeter wave (mmW) system, wherein the mmW system has multiple cells each configured with multiple control beams. At step 902, the UE performs a layer-3 filtering on one or more measurement results and generating one or more filtered measurement results for each corresponding cell. At step 903, the UE generates a filtered-consolidation measurement result for one or more cell based on the one or more filtered measurement results associated with each corresponding cell using a consolidation rule.”); 
acquire information associated with the measurements of more than one communication beam, wherein the information comprises one of L3 filtered beam measurements or L1 filtered beam measurements (Moon, paras. [0115], [0116], “In operation S620, the UE may receive the measurement configuration information from the 5G-NB. More specifically, the UE may receive the measurement information associated with the beam reference signal from the 5G-NB. [ ] For example, the measurement information may include information associated with a method for deriving a filtering coefficient for layer 3 filtering, a filtering mode, the number of transmit beams and receive beams to be filtered, the number of beam pairs to be filtered, cell measurement information and a method for deriving ”); 
derive, based on the information, a cell measurement quantity as a function of the measurements of more than one communication beam (Moon, paras. [0121], [0123], “After the beam measurement information is generated, in operation S650, the UE may generate the cell measurement information. The UE may filter the generated beam measurement information and may use a method for performing a mean, a sum, a weighted sum, a weighted mean, or the like on all or some of beam measurement information generated per a plurality of beam pairs to generate cell measurement information. […] At this time, the process of generating the cell measurement information and the process of generating the measurement information on the transmit beam level or the measurement information on the receive beam level may be performed before and after the layer 1 filtering and before and after the layer 3 filtering and the content thereof will be described below.”)
Zhang et al. may not seem to describe the identical claimed invention, such as acquire information associated with the measurements of more than one communication beam, wherein the information comprises one of L3 filtered beam measurements or L1 filtered beam measurements; derive, based on the information, a cell measurement quantity as a function of the measurements of more than one communication beam. In the same field of endeavor, Moon et al. provides prior art disclosure and suggestions for the claimed invention, such as acquire information associated with the measurements of more than one communication beam, wherein the information comprises one of L3 filtered beam measurements or L1 filtered beam measurements (Moon, paras. [0115], [0116], “In operation S620, the UE may receive the measurement configuration information from the 5G-NB. More specifically, the UE may receive the ” Id.); derive, based on the information, a cell measurement quantity as a function of the measurements of more than one communication beam (Moon, paras. [0121], [0123], “After the beam measurement information is generated, in operation S650, the UE may generate the cell measurement information. The UE may filter the generated beam measurement information and may use a method for performing a mean, a sum, a weighted sum, a weighted mean, or the like on all or some of beam measurement information generated per a plurality of beam pairs to generate cell measurement information. […] At this time, the process of generating the cell measurement information and the process of generating the measurement information on the transmit beam level or the measurement information on the receive beam level may be performed before and after the layer 1 filtering and before and after the layer 3 filtering and the content thereof will be described below.” Id.) The prior art disclosure and suggestions of Moon et al. are for reasons of supporting mobility management performed in a cell unit using beam measurement information generated based on a plurality of beam reference signals (Moon, para. [0010], “Aspects of the present disclosure are to address at least the above-mentioned problems and/or disadvantages and to provide at least the advantages described below. Accordingly, an aspect of the present disclosure is to provide a method and an apparatus for generating beam information to allow a user equipment (UE) to support mobility management performed in a cell unit using beam measurement ”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting mobility management performed in a cell unit using beam measurement information generated based on a plurality of beam reference signals.
22. The apparatus of claim 21, wherein the information further comprises at least one of: an indication of a number of beams, and a threshold value for deriving the cell measurement quantity (Moon, paras. [0138], [0139], “Alternatively, the UE may measure all the 5G-NB's beams operated in each cell using all the UE's beams and then select N beam pairs in order of the RSRP or the RSRQ from largest to smallest. The mean (or sum) of the RSRP or the RSRQ of the so selected N beam pairs may be derived, which may be defined as the metric standing for the corresponding cell. Here, N may be any integer and may be set by the 5 G-NB. [ ] Alternatively, the UE may measure all the 5G-NB's beams operated in each cell using all the UE's beams and then select all the beam pairs having the RSRP or the RSRQ that is equal to or greater than the given threshold. The mean (or sum) of the RSRP or the RSRQ of the so selected beam pairs may be derived, which may be defined as the metric standing for the corresponding cell. Here, the 5G-NB may notify the UE of the threshold through the RRC message…”)
23. The apparatus of claim 22, wherein the cell measurement quantity is derived using a linear average of power values of L1 beam measurements corresponding to highest L3 filtered beam measurements that are above the threshold value, where the total number of beams used to derive the cell measurement quantity does not exceed the indicated number of beams (Moon, paras. [0251], [0252], “Further, the 5G-NB may instruct the UE to perform the method for generating outputs of an L1 filter for a specific TX beam i. As the possible method, (a) a maximum value, a sum, a mean, a weighted sum, or a weighted mean for an L1 filter input, (b) a sum, a mean, a weighted sum, or ”)
24. The apparatus of claim 22, wherein the cell measurement quantity is derived using a linear average of power values of L1 beam measurements corresponding to highest L1 filtered beam measurements that are above the threshold value, where the total number of beams used to derive the cell measurement quantity does not exceed the indicated number of beams (Moon, paras. [0251], [0252], “Further, the 5G-NB may instruct the UE to perform the method for generating outputs of an L1 filter for a specific TX beam i. As the possible method, (a) a maximum value, a sum, a mean, a weighted sum, or a weighted mean for an L1 filter input, (b) a sum, a mean, a weighted sum, or a weighted mean for upper k L1 filter inputs in order of the larger value of the L1 filter inputs, (c) a maximum, a sum, a mean, a weighted sum, or a weighted mean for the L1 filter inputs equal to or greater than the threshold, or the like may be used. If the weighted sum (or weighted mean) is used, the 5G-NB may notify the UE of the weight. For example, when the third largest L3 filter output is RSRPi, the weighted sum may be represented like w1RSRP1+w2RSRP2+w3RSRP3+, in which the 5G-NB may notify the UE of wi. […] Therefore, the UE may derive (1217) the cell measurement information according to the method received from the 5G-NB and confirm (1218) whether to satisfy the measurement reporting criteria for each cell to report the cell measurement information to the 5G-NB.” Id.)
Moon, paras. [0163], [0164], “When the UE performs the per-5G-NB's beam layer 1 filtering and the layer 3 filtering as described in an embodiment of the present disclosure, the results of the layer 3 filtering for each 5G-NB's beam may be acquired. Therefore, the UE may derive the cell measurement information that is the metric standing for the cell as follows based on the results of the layer 3 filtering. [ ] The UE may select one 5G-NB's beam having the greatest RSRP or RSRQ among the results of the layer 3 filtering for all the 5G-NB's beams operated in each cell. Therefore, the UE may define the RSRP or the RSRQ of the selected 5G-NB's beam as the metric standing for the corresponding cell.”)
26. The apparatus of claim 21, wherein the cell measurement quantity is derived using a synchronization sequences and physical broadcast channel block (Zhang, paras. [0028], [0046], “…The set of control beams is transmitted repeatedly and periodically. Each control beam broadcasts the cell-specific information such as synchronization signal, system information, and beam-specific information…” Id.) as a linear average of power values of highest beam measurement values above a threshold value, where a total number of beams used to derive the cell measurement quantity does not exceed an indicated number of beams (Moon, paras. [0138], [0139], Id.)
27. The apparatus of claim 21, wherein deriving the cell measurement quantity as a function of the measurements of more than one communication beam is performed when the information is configured by the communication network (Moon, paras. [0115], [0116], Id.)
Moon, paras. [0115], [0116], Id.)
29. The apparatus of claim 21, wherein the information is received from the communication network and the information indicates whether to use L3 filtered beam measurements or L1 filtered beam measurements for deriving the cell measurement quantity (Moon, paras. [0115], [0116], Id.)
30. The apparatus of claim 21, wherein the apparatus is further caused to signal the communication network to indicate whether it is capable to use the information to determine the cell measurement quantity (Moon, para. [0114], [0124], “Referring to FIG. 6, the UE may transmit UE capability to the 5G-NB in operation S610. The UE may notify the 5G-NB of the number of the UE's beams based on the UE capability. Further, the UE capability may include beam information, a beam pattern, the number of the UE's beams, beam overlapping related information indicating whether adjacent beams overlap in X dB, the beam sweeping information indicating whether to perform the beam sweeping for the BRS measurement, or the like. Further, the UE capability may include information that the UE transmits to the 5G-NB. However, in an embodiment of the present disclosure, the operation S610 may be omitted. For example, the UE may perform the operation of an embodiment of the present disclosure without transmitting the UE capability to the 5G-NB. […] In operation S660, the UE may determine whether to satisfy the reporting condition and if the reporting condition is satisfied, may report the generated cell measurement information to the 5G-NB. Therefore, the 5G-NB may use the beam measurement information to determine whether to perform the operations of the handover, the cell addition, the cell change, or the like using the beam measurement information.”)
Moon, para. [0389], [0393], “Further, the measurement report to allow the UE to perform the measurement and derive the cell representative signal strength and then report it to the 5G-NB includes at least one of the following information. […] The number, IDs, and signal strength of beams having signal strength within X Db (or dBm) from the signal strength of the beam having the greatest RSRP or RSRQ, in which the 5G-NB may provide the information on the X value to the UE.”)
32. The apparatus of claim 31, wherein determining if two or more of the more than one communication beam have similar receive power is based on whether the two or more communication beams fall within an offset provided by the communication network (Moon, para. [0389], [0393], Id.)
33. A method (Zhang, FIG. 9) comprising: 
measuring, by a user equipment, more than one communication beam established at the user equipment in a communication network (Zhang, para. [0046], Id.); 
acquiring information associated with measurements of more than one communication beam established at the user equipment in the communication network, wherein the information comprises one of L3 filtered beam measurements or L1 filtered beam measurements (Moon, paras. [0115], [0116], Id.); 
deriving, based on the information, a cell measurement quantity as a function of the measurements of more than one communication beam (Moon, paras. [0121], [0123], Id.                 cf. Claim 21).
Moon, paras. [0115], [0116], Id.); deriving, based on the information, a cell measurement quantity as a function of the measurements of more than one communication beam (Moon, paras. [0121], [0123], Id.) The prior art disclosure and suggestions of Moon et al. are for reasons of supporting mobility management performed in a cell unit using beam measurement information generated based on a plurality of beam reference signals (Moon, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting mobility management performed in a cell unit using beam measurement information generated based on a plurality of beam reference signals.
34. The method of claim 33, wherein the information further comprises at least one of: an indication of a number of beams, and a threshold value for deriving the cell measurement quantity (Moon, paras. [0138], [0139], Id. cf. Claim 22).
Moon, paras. [0251], [0252], Id. cf. Claim 23).
36. The method of claim 34, wherein the cell measurement quantity is derived using a linear average of power values of L1 beam measurements corresponding to highest L1 filtered beam measurements that are above the threshold value, where the total number of beams used to derive the cell measurement quantity does not exceed the indicated number of beams (Moon, paras. [0251], [0252], Id. cf. Claim 24).
37. The method of claim 34, further comprising: applying the information for cases if the number of beams used to derive the cell measurement quantity is set to 1, if the number of beams is not configured, and/or if the threshold is not configured, and/or the highest beam measurement is below the threshold (Moon, paras. [0163], [0164], Id. cf. Claim 25).
38. The method of claim 33, further comprising: signaling the communication network to indicate whether the user equipment is capable to use the information to determine the cell measurement quantity (Moon, para. [0114], [0124], Id. cf. Claim 30).
39. The method of claim 33, further comprising: applying the information when determining that two or more of the more than one communication beam have similar receive power (Moon, para. [0389], [0393], Id. cf. Claim 31).
40. An apparatus (Zhang, FIG. 1, Id.) comprising: 
Zhang, FIG. 1, Id.), to cause the apparatus to perform at least: 
determining information associated with measurements of more than one communication beam established at a user equipment in a communication network, wherein the information comprises one of L3 filtered beam measurements or L1 filtered beam measurements (Zhang, para. [0046], Id.); and 
based on the determining, sending the information to the user equipment to use in deriving a cell measurement quantity as a function of the measurements of more than one communication beam (Moon, paras. [0115], [0116], Id.)
Zhang et al. may not seem to describe the identical claimed invention, such as based on the determining, sending the information to the user equipment to use in deriving a cell measurement quantity as a function of the measurements of more than one communication beam. In the same field of endeavor, Moon et al. provides prior art disclosure and suggestions for the claimed invention, such as based on the determining, sending the information to the user equipment to use in deriving a cell measurement quantity as a function of the measurements of more than one communication beam (Moon, paras. [0115], [0116], Id.) The prior art disclosure and suggestions of Moon et al. are for reasons of supporting mobility management performed in a cell unit using beam measurement information generated based on a plurality of beam reference signals (Moon, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting 
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476